Appeal of THE ALDINE CLUB.Aldine Club v. CommissionerDocket No. 862.United States Board of Tax Appeals1 B.T.A. 710; 1925 BTA LEXIS 2845; February 28, 1925, decided Submitted February 26, 1925.  *2845  This Board has no jurisdiction to consider an appeal from a determination of a deficiency in tax imposed by Title VIII of the Revenue Act of 1921 and Title V of the Revenue Act of 1924.  Emanuel M. Steindler, Esq., for the taxpayer.  J. F. Greaney, Esq. (Nelson T. Hartson, Solicitor of Internal Revenue) for the Commissioner.  IVINSBefore IVINS.  IVINS: The taxpayer filed a petition appealing from a determination of the Commissioner with respect to taxes upon club dues under section 801 of the Act of 1921 and section 501 of the Act of 1924.  The Commissioner moved to dismiss the appeal upon the ground that this Board has no jurisdiction over the subject matter thereof.  The jurisdiction of this Board is limited.  It is conferred by section 900(e) of the Revenue Act of 1924, which provides that: The Board and its divisions shall hear and determine appeals filed under sections 274, 279, 308, and 312.  These sections cover, directly and by reference, income and profits taxes, estate taxes, and gift taxes.  No jurisdiction is vested in the Board to hear appeals from determinations of any other taxes.  The motion must be granted and the appeal dismissed. *2846